                   UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF WASHINGTON AT SEATTLE

CARPENTERS HEALTH AND
SECURITY TRUST OF WESTERN                   NO.   MC18-0130RSL
WASHINGTON, et al.,

                   Plaintiffs,              ORDER DIRECTING ENTRY OF
            v.                              JUDGMENT ON GARNISHEE ANSWER

BAILEY WAYSEN, INC., d/b/a MJB
CONSTRUCTION,

                   Defendant

            v.

KEY BANK, N.A.,

                  Garnishee-Defendant.


                                   Summary

Judgment Creditors:                      Carpenters Health and Security Trust of
                                         Western Washington, Carpenters
                                         Retirement Trust of Western Washington,
                                         Carpenters-Employers Vacation Trust of
                                         Western Washington, and Carpenters-
                                         Employers Apprenticeship and Training
                                         Trust of Western Washington
Judgment Debtor:                         Bailey Waysen, Inc., d/b/a MJB Construction
Garnishee-Defendant:                     Key Bank, N.A.
Garnishment Judgment Amount:               $643.80
Attorneys' Fees:                           $300.00
Costs:                                     $ 92.00


ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 1 of 4
       THIS MATTER coming on for consideration upon the application of the

Plaintiffs/Judgment Creditors, for judgment on the answer of Garnishee-Defendant; it

appearing that Garnishee-Defendant has filed its answer herein stating that it holds

funds of the Judgment Debtor, Bailey Waysen, Inc., d/b/a MJB Construction, in the

sum of $643.80; that Judgment Creditors have judgment unsatisfied against the

Judgment Debtor in the amount of $10,433.23, plus post-judgment interest; that

Judgment Creditors have incurred attorneys’ fees in the amount of $300.00 and costs

in the amount of $92.00 in this garnishment action; that more than twenty (20) days

have elapsed since service of the Writ of Garnishment and Garnishee-Defendant’s

answer thereto: that signed affidavit or return of service of the Writ of Garnishment,

Application for Writ of Garnishment including a copy of the judgment entered in this

action, indicating service upon the Judgment Debtor either by personal service or by

Certified mail, is on file herein now, therefore, it is hereby

       ORDERED, ADJUDGED AND DECREED as follows:

       1.             Judgment Creditors shall have judgment against the Garnishee-

                      Defendant in the sum of $643.80; such funds to be first applied

                      in satisfaction of the costs and fees taxable herein;

       2.             Upon payment by Garnishee-Defendant of the aforementioned

                      sum to the registry of this Court, said Garnishee-Defendant shall

                      be discharged from this action. Upon receipt of said sum, the

                      Clerk of the court shall enter full satisfaction of the judgment

                      against Garnishee-Defendant.


ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 2 of 4
      3.          Judgment Creditors shall have judgment against the Judgment

                  Debtor for attorneys’ fees and costs in this garnishment action in

                  the sum of $392.00; said sum shall be added to Judgment

                  Creditors’ prior judgment against Judgment Debtor.

      4.          Upon receipt of the aforementioned payment from the above

                  Garnishee-Defendant, the clerk is authorized and directed to

                  draw a check on the funds on deposit in the registry of this court

                  in the principal amount of $643.80, plus all accrued interest,

                  minus any statutory user fees, payable to Judgment Creditors,

                  c/o McKenzie Rothwell Barlow & Coughran, P.S., 1325 Fourth

                  Avenue, Suite 910, Seattle WA 98101, and mail or deliver the

                  check to McKenzie Rothwell Barlow & Coughran, P.S., ATTN:

                  Jeffrey G. Maxwell, 1325 Fourth Avenue, Suite 910, Seattle WA

                  98101.




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 3 of 4
      5.           Upon receipt of said sum, Plaintiff’s attorney shall cause an

                   appropriate satisfaction of judgment to be filed as to the principal

                   Defendant.


      Dated this 5th day of February, 2019.


                                        A
                                        ROBERT S. LASNIK
                                        UNITED STATES DISTRICT JUDGE




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 4 of 4
